FILED
                            NOT FOR PUBLICATION                            MAY 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


FERIAL KAREN ARDALAN,                            No. 12-16581

               Plaintiff - Appellant,            D.C. No. 5:09-cv-04894-JW

  v.
                                                 MEMORANDUM*
MACY’S WEST; MARISELA
ZAMBRANO,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward J. Davila, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Ferial Karen Ardalan appeals pro se from the district court’s order denying

her petition to vacate an arbitration award in her employment action alleging

wrongful termination, sexual harassment, and discrimination claims. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument, see Fed. R. App. P. 34(a)(2), and, therefore, denies
Ardalan’s request for oral argument, set forth in her opening brief.
jurisdiction under 28 U.S.C. § 1291. We review de novo, Collins v. D.R. Horton,

Inc., 505 F.3d 874, 879 (9th Cir. 2007), and we affirm.

      The district court properly denied Ardalan’s petition because Ardalan failed

to establish any of the limited grounds on which an arbitration award can be

vacated under section 10 of the Federal Arbitration Act. See id. (setting forth

narrow grounds on which courts may vacate an arbitration award, limited to fraud

in the procurement of the award, bias or corruption on the part of the arbitrator,

misconduct in refusing to hear evidence, abuse of power, and manifest disregard of

the law, and explaining that “mere allegations of error are insufficient” (citation

and internal quotation marks omitted)); see also Stolt-Nielsen S.A. v. AnimalFeeds

Int’l Corp., 559 U.S. 662, 671 (2010) (party seeking to vacate an arbitral award

“must clear a high hurdle,” which is not satisfied even by a showing that the

arbitrator committed “a serious error”).

      Ardalan’s contentions that the district court ignored material evidence and

relied on distorted facts, and that defendants omitted or misreported material

information and engaged in other improprieties, are rejected as unpersuasive.

      Ardalan’s request for an order of investigation and inquiry, set forth in her

opening brief, is denied.

      AFFIRMED.


                                           2                                     12-16581